Citation Nr: 1143330	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-33 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary diseases (COPD), to include as due to herbicide exposure and/or asbestos exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.  His military occupational specialty (MOS) was as a marine hull repairman.  His decorations, medals, badges, and commendations, included the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In May 2011, the Board remanded the claim for additional evidentiary development.  It has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.  

2.  The Veteran was exposed to asbestos in service while working as a marine mull repairman.  

3.  There is no competent evidence of a causal connection between the Veteran's COPD and service, to include any exposure to herbicide agents or asbestos.  


CONCLUSION OF LAW

A respiratory disorder, diagnosed as COPD, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & West 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in March 2008, April 2008 and May 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the Veteran's service representative has requested additional examination in that the 2011 exam was "inadequate and contradictory."  He argues that the degree of aggravation of the Veteran's COPD by his asbestos exposure has not adequately been addressed.  The Board finds that the July 2011 VA opinion obtained in this case is adequate, as it was predicated on a full reading of the private and VA medical records in the Veteran's claims file and the statements of the appellant.  The report also provides a complete rationale for the opinion stated, relying on and citing to the records reviewed as well as medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the VCAA letters (March 2008, April 2008, and May 2011) mentioned above.  

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

For claims received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309 (2011).  

Thus, in order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Pond v. West, 12 Vet. App. 341, 246 (1999) (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309 (2011).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent. . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011).  

If there is exposure, service connection is presumed for the following disorders: chloracne or other acneform disease consistent with AL amyloidosis; chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011); see also 72 Fed. Reg. 21258 -60 (May 7, 2009).  These diseases must become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; oral, nasal, and pharyngeal cancer; bone and joint cancer; skin cancers (melanoma, basal, and squamous cell); breast cancer; female reproductive system cancer (cervix, uterus, ovary); testicular cancer; urinary bladder cancer; renal cancer; leukemia (other than chronic lymphocytic leukemia); abnormal sperm characteristics and infertility; spontaneous abortion; neonatal or infant death and stillbirth in offspring of exposed individuals; low birth weight in offspring of exposed individuals; birth defects (other than spina bifida) in offspring of exposed individuals; childhood cancer (including acute myelogenous leukemia) in offspring of exposed individuals; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders, including Parkinson's disease and amyotrophic lateral sclerosis; chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, ulcers); immune system disorders (immune suppression, autoimmunity); circulatory disorders; endometriosis; and effects of thyroid homeostasis; gastrointestinal tumors (esophagus, stomach, pancreas, colon, rectum); and brain tumors, or any other disability not specified.  See Notice, 72 Fed. Reg. 32395-407 (June 12, 2007). 

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As noted above, in order to prove service connection on a direct basis, the Veteran must show 1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Pond, supra.  

With regard to claims for service connection for asbestosis or other asbestos-related diseases, there is no specific statutory or regulatory guidance.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C, 9) (last updated September 29, 2006) (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.  

VA must analyze the Veteran's claim of entitlement to service connection for conditions claimed as due to asbestos exposure under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The M21-1MR contains guidelines for the development of asbestos exposure cases.  Most relevant to this case, part (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate).  

Section (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.  

Section (d) notes that the latency period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease. 

Section (e) provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.

Background

In this case, the Veteran contends that his COPD is related to service.  He has acknowledged that he smoked cigarettes heavily in the past; however, he believes that his current COPD is related to (1) his exposure to asbestos during the performance of his duties as a marine hull repairman, or in the alternative, (2) his exposure to herbicides in Vietnam during his active period of service.  

The Veteran's service personnel records (SPRs) reflect that he served in Vietnam for approximately one year.  His MOS was as a marine hull repairman.  

In March 2008, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for COPD due to asbestos exposure.  Subsequent statements made by the Veteran to a private health care provider in February 2009 indicate that the Veteran was also claiming that his respiratory disorder was secondary to his exposure to herbicides to include Agent Orange.  

Private and VA records from 2007 through 2011 reflect a diagnosis of COPD, as well as tobacco use.  A more detailed summarization of pertinent private and VA records is provided below.  

Associated with the claims file is the report of a VA examination which was conducted in August 2008.  The Veteran informed the examiner that he had been diagnosed with COPD the preceding year.  The examiner opined that it was less likely than not that the Veteran's COPD was caused by or a result of probable asbestos exposure.  The rationale was that the respiratory condition was more likely due to the Veteran's extensive tobacco abuse history.  It was noted that there were no chest X-ray findings consistent with asbestosis at the time of the examination and pulmonary function testing (PFT) revealed moderate obstructive breathing disorder that was consistent with heavy tobacco use.  

The Veteran subsequently submitted a February 2009 private clinical record which indicated he reported he was exposed to asbestos and possibly Agent Orange while serving in the military.  He was requesting a letter stating that his present respiratory symptoms were the result of these prior exposures.  The clinician noted that the Veteran had COPD and a history of smoking.  The pertinent assessments were COPD, history of possible exposure to Agent Orange in the military, and tobacco abuse.  The clinician wrote that she had explained to the Veteran that none of his X-rays or chest computed tomography (CT) examinations to date had specifically included evidence of asbestos exposure.  The clinician believed that his COPD was at least in part due to a long history of tobacco use although she could not exclude that the respiratory status had also been affected by prior chemical exposures during his military career.  

The Board found that the February 2009 medical record included some medical evidence that the Veteran's COPD might be the result of exposure to herbicides to include Agent Orange.  As this was speculative, additional examination was requested.  

When examined by VA in July 2011, the Veteran reported that he had experienced a cough and shortness of breath for many years.  He indicated that the condition had gotten progressively worse.  He reported that he used a bronchodilator daily, but was not treated with steroids, antibiotics, or immunosuppressive medication.  He reported a history of a productive cough, wheezing, and dyspnea on mild exertion.  

The examiner noted that he reviewed the entire claims file in connection with his evaluation.  Upon exam, there was no evidence of congestive heart failure, or pulmonary hypertension.  Pulmonary examination showed abnormal breath sounds in each lung.  The Veteran's diaphragm was slightly limited but no other abnormality was reported.  Chest X-ray showed mild cardiomegaly without decomposition, hyperinflated lungs, right basilar pleural-parenchymal scarring, and post coronary artery bypass graft.  The examiner assessed COPD.  He also indicated that while X-rays showed some evidence of right basilar pleural-parenchymal scarring that could be related to asbestos exposure, the findings were not clinically significant or indicative of a pulmonary deficit or debility.  The examiner noted that the most common cause of COPD was a very long term history of smoking that was consistent with the circumstances of this case.  The examiner also noted that the medical literature did not establish a relationship between COPD and asbestos exposure.  After performing the examination and reviewing the claims file, the examiner opined that it was less likely than not that his COPD was related to his military service, to include his exposure to herbicides or asbestos.  


Analysis

With regard to the Veteran's claim of herbicide exposure during service, records confirm service in Vietnam.  Thus, exposure to herbicides is presumed.  However, based on the medical evidence of record, the Board finds that the Veteran's respiratory disorder, COPD, does not fall within the category of presumptive diseases set forth in 38 C.F.R. § 3.309(3) (2011).  Therefore, service connection cannot be granted on a presumptive basis.  However, the claimant is not precluded from establishing service connection with proof of direct causation.  Combee, supra.  

With regard to the Veteran's claim of exposure to asbestos, his STRs to include his form DD 214, show he worked as a marine hull repairman during service.  In light of his MOS, the Board finds his contention with regard to in-service asbestos exposure credible and consistent with his service.  For these reasons, in-service exposure to asbestos is conceded.  

The Board must now determine whether the Veteran's COPD is directly related to service, to include as due to herbicide and/or asbestos exposure.  As noted above, the July 2011 VA examiner provided a negative medical nexus opinion.  The examiner stated that COPD was more likely related to the Veteran's long history of tobacco use and less likely related to service.  Specifically, the examiner noted medical literature showing a strong association between tobacco smoking and COPD and no association between herbicides and COPD.  Furthermore, the examiner noted that asbestos exposure results in restrictive lung disease, not COPD.  Also, while X-rays showed some evidence of pleural scarring that would be suggestive of asbestos exposure, it was noted by the examiner that this was not clinically significant or indicative of a pulmonary deficit or debility.  Thus, aggravation of COPD by his asbestos exposure is not indicated.  

With regard to the July 2011 VA examiner's opinion, the Board finds the opinion probative because it is based on a review of the claims file as well as medical literature and provides supporting rationale.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds that the VA examiner's opinion contemplated the Veteran's complete disability picture with regard to his respiratory disorders and current diagnosis.  

Additionally, the Board notes no competent competing medical opinion of record as the private examiner's 2009 opinion was speculative in nature.  Moreover, the 2011 VA examiner's opinion is supported by an August 2008 VA examiner's opinion that the Veteran's COPD was due to a history of smoking.  Thus, the most probative medical evidence of record shows no relationship between the Veteran's COPD and service, to include exposure to herbicides or asbestos.  Rather, the evidence shows a connection to the Veteran's history of smoking.  As noted above, while the Veteran may have smoked on active duty, this may not be the basis of an award of service connection.  38 U.S.C.A. § 1103 (West 2002 & Supp 2011) (a disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during service).  Therefore, service connection is not warranted.  

With respect to the Veteran's own contentions that a respiratory disorder, to include COPD, is related to service, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the Board finds the Veteran's contentions regarding the etiology of his COPD are of little probative weight given his lack of demonstrated medical expertise.  The Board finds that the greatest probative weight should be accorded the 2011 VA examiner's opinion which does not establish a relationship between the Veteran's COPD and service, but relates the Veteran's COPD to his 30 year smoking history.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder, to include COPD.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for COPD, to include as due to herbicide exposure or asbestos exposure, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


